EXHIBIT 10.3

 

HCP, INC.

2014 PERFORMANCE INCENTIVE PLAN

CEO ANNUAL LTIP RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS CEO ANNUAL LTIP RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is
dated as of [   ], 20       (the “Award Date”) by and between HCP, Inc., a
Maryland corporation (the “Corporation”), and [                              ]
(the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, the Compensation Committee has determined that, based on the
achievement of pre-established performance goals with respect to 20      , the
Participant is eligible to receive the award of restricted stock units, as
described below, and

 

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Plan.

 

2.                                      Grant.  Subject to the terms of this
Agreement, the Corporation hereby grants to the Participant an Award with
respect to an aggregate of [                ] stock units (subject to adjustment
as provided in Section 7.1 of the Plan) (the “Stock Units”).  As used herein,
the term “stock unit” means a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and this Agreement.  The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3.  The Stock Units shall not be treated as property or as a trust fund
of any kind.  The Award is subject to all of the terms and conditions set forth
in this Agreement and is further subject to all of the terms and conditions of
the Plan, as it may be amended from time to time, and any rules adopted by the
Administrator, as such rules are in effect from time to time.

 

3.                                      Vesting.  One third (1/3rd) of the total
number of the Stock Units shall vest immediately on the Award Date.  Subject to
Section 8 below, the remainder of the Award shall vest and become nonforfeitable
with respect to one third (1/3rd) of the total number of the Stock Units
(subject to adjustment under Section 7.1 of the Plan) on each of the first and
second anniversaries of the Award Date.

 

1

--------------------------------------------------------------------------------


 

4.                                      Continuance of Employment.  The vesting
schedule requires continued employment or service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Award and the rights and benefits under this Agreement.  Employment or service
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 8 below or under the Plan.

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits.  Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.

 

5.                                      Dividend and Voting Rights.

 

(a)                                 Limitations on Rights Associated with
Units.  The Participant shall have no rights as a stockholder of the
Corporation, no dividend rights (except as expressly provided in
Section 5(b) with respect to Dividend Equivalent Rights) and no voting rights,
with respect to the Stock Units and any shares of Common Stock underlying or
issuable in respect of such Stock Units until such shares of Common Stock are
actually issued to and held of record by the Participant.

 

(b)                                 Dividend Equivalent Rights.  As of any date
that the Corporation pays an ordinary cash dividend on its Common Stock, the
Corporation shall pay the Participant an amount equal to the per share cash
dividend paid by the Corporation on its Common Stock on such date multiplied by
the number of Stock Units remaining subject to this Award as of the related
dividend payment record date.  No such payment shall be made with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8.

 

6.                                      Restrictions on Transfer.  Neither the
Award, nor any interest therein or amount or shares payable in respect thereof
may be sold, assigned, transferred, pledged or otherwise disposed of, alienated
or encumbered, either voluntarily or involuntarily.  Shares of Common Stock
delivered in respect of the first tranche of the Stock Units which vests
immediately on the Award Date may not be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, for a period of one (1) year following the Award Date.   The
transfer restrictions in the preceding sentences shall not apply to
(a) transfers to the Corporation, or (b) transfers by will or the laws of
descent and distribution.

 

2

--------------------------------------------------------------------------------


 

7.                                      Timing and Manner of Payment of Stock
Units.  On or as soon as administratively practical following each vesting of
the applicable portion of the total Award pursuant to the terms hereof (and in
all events within sixty (60) days after such vesting event), the Corporation
shall deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the applicable
vesting date; provided, however, that in the event that the vesting and payment
of the Stock Units is triggered by the Participant’s “separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(h)) and the
Participant is a “specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the date of such separation from service, the
Participant shall not be entitled to any payment of the Stock Units until the
earlier of (i) the date which is six (6) months after the Participant’s
separation from service with the Corporation for any reason other than death, or
(ii) the date of the Participant’s death, if and to the extent such delay in
payment is required to comply with Section 409A of the Code.  The Corporation’s
obligation to deliver shares of Common Stock or otherwise make payment with
respect to vested Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested Stock Units deliver to the Corporation any representations
or other documents or assurances that the Administrator may deem necessary or
desirable to assure compliance with all applicable legal and accounting
requirements.  The Participant shall have no further rights with respect to any
Stock Units that are paid or that terminate pursuant to Section 8.

 

8.                                      Effect of Termination of Employment or
Services.  If the Participant ceases to be employed by or ceases to provide
services to the Corporation or a Subsidiary (the date of such termination of
employment or service is referred to as the Participant’s “Severance Date”), the
Participant’s Stock Units shall terminate to the extent such units have not
become vested pursuant to Section 3 hereof upon the Severance Date regardless of
the reason for the termination of the Participant’s employment or services;
provided, however, that if the Participant’s employment is terminated as a
result of the Participant’s death, Total Disability (as defined below) or
Retirement (as defined below), the Participant’s Stock Units, to the extent such
units are not then vested, shall become fully vested as of the Severance Date
and shall be paid in accordance with Section 7.  If any unvested Stock Units are
terminated hereunder, such Stock Units shall automatically terminate and be
cancelled as of the applicable Severance Date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

 

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).  For purposes of the Award, “Retirement”
means, that, as of the date of termination of the Participant’s employment or
services, the Participant has attained age 65 and completed at least five
(5) full years of service as an officer of the Corporation and its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Participant shall be entitled to any
accelerated vesting with respect to the Stock Units in connection with the
Participant’s severance provided for in the circumstances in, and subject to,
the express terms of any written employment agreement entered into between the
Participant and Corporation or any of its Subsidiaries and that is in effect on
the Severance Date.

 

9.                                      Adjustments Upon Specified Events;
Change in Control Event.

 

(a)                                 Adjustments.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan (including, without limitation, an extraordinary cash dividend on such
stock), the Administrator shall make adjustments in accordance with such section
in the number of Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.  No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are paid pursuant to Section 5(b).

 

(b)                                 Change in Control Event.  Upon the
occurrence of an event contemplated by Section 7.2 or 7.3 of the Plan and
notwithstanding any provision of Section 7.2 and 7.3 of the Plan or any
employment agreement to the contrary, the Award (to the extent outstanding at
the time of such event) shall continue in effect in accordance with its terms
following such event (subject to adjustment in connection with such event
pursuant to Section 7.1 of the Plan); provided, however, that the Administrator
shall determine, in its sole discretion, whether the vesting of the Stock Units
will accelerate in connection with such event and the extent of any such
accelerated vesting; provided, further, that any Stock Units that are so
accelerated will be paid on or as soon as administratively practical after (and
in all events within sixty (60) days after) the first to occur of the original
vesting date of such accelerated Stock Units set forth in Section 3 above or the
Participant’s separation from service (and subject to the six-month delayed
payment provision of Section 7 in the event payment is triggered by the
Participant’s separation from service).  Notwithstanding the foregoing, the
Administrator may provide for payment of the Stock Units in connection with such
event, to the extent such payment does not result in noncompliance with
Section 409A of the Code, including providing for payment, in accordance with
the requirements of Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or
(C) promulgated under Section 409A of the Code (or any similar successor
provision), which regulation generally provides that a deferred compensation
arrangement may be terminated in limited circumstances following a dissolution
or change in control of the Company, provided that any otherwise outstanding and
unvested units shall become vested upon (or, to the extent necessary to effect
the acceleration, immediately prior to) such a termination.

 

10.                               Tax Withholding.  Upon vesting of any Stock
Units or any distribution of shares of Common Stock in respect of the Stock
Units, the Participant or other person entitled to receive such distribution may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under Section 8.5 of the
Plan and rules established by the Administrator, to have the Corporation reduce
the number of shares to be delivered by (or otherwise reacquire) the appropriate
number of

 

4

--------------------------------------------------------------------------------


 

whole shares, valued at their then fair market value to satisfy any withholding
obligations of the Corporation or its Subsidiaries with respect to such
distribution of shares at the minimum applicable withholding rates; provided,
however, that in the event that the Corporation cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of the Stock Units, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such distribution or payment.

 

11.                               Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Corporation at
its principal office to the attention of the Secretary, and to the Participant
at the Participant’s last address reflected on the Corporation’s payroll
records.  Any notice shall be delivered in person or shall be enclosed in a
properly sealed envelope, addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.  Any
such notice shall be given only when received, but if the Participant is no
longer an Eligible Person, shall be deemed to have been duly given five
(5) business days after the date mailed in accordance with the foregoing
provisions of this Section 11.

 

12.                               Plan.  The Award and all rights of the
Participant under this Agreement are subject to the terms and conditions of the
provisions of the Plan, incorporated herein by reference.  The Participant
agrees to be bound by the terms of the Plan and this Agreement.  The Participant
acknowledges having read and understanding the Plan, the Prospectus for the Plan
and this Agreement.  Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Board or the Administrator so
conferred by appropriate action of the Board or the Administrator under the Plan
after the date hereof.

 

13.                               Entire Agreement.  This Agreement and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof.  The Plan and this Agreement may be amended pursuant to
Section 8.6 of the Plan.  Any such amendment must be in writing and signed by
the Corporation.  Any such amendment that materially and adversely affects the
Participant’s rights under this Agreement requires the consent of the
Participant in order to be effective with respect to the Award.  The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.  The Participant acknowledges receipt of a copy of this Agreement, the
Plan and the Prospectus for the Plan.

 

5

--------------------------------------------------------------------------------


 

14.                               Limitation on Participant’s Rights. 
Participation in the Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust.  Neither the Plan nor any underlying program, in and of itself, has any
assets.  The Participant shall have only the rights of a general unsecured
creditor of the Corporation with respect to amounts credited and benefits
payable, if any, with respect to the Stock Units, and rights no greater than the
right to receive the Common Stock as a general unsecured creditor with respect
to the Stock Units, as and when payable hereunder.  The Award has been granted
to the Participant in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Participant.

 

15.                               Counterparts.  This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

16.                               Section Headings.  The section headings of
this Agreement are for convenience of reference only and shall not be deemed to
alter or affect any provision hereof.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Maryland without regard to conflict of law principles thereunder.

 

18.                               Construction.  It is intended that the terms
of the Award will not result in the imposition of any tax liability pursuant to
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.

 

19.                               Clawback Policy.  The Stock Units are subject
to the terms of the Corporation’s recoupment, clawback or similar policy as it
may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of the Stock Units or any shares of Common Stock or other cash or
property received with respect to the Stock Units (including any value received
from a disposition of the shares acquired upon payment of the Stock Units).

 

THE PARTICIPANT’S ACCEPTANCE OF THE AWARD THROUGH THE ELECTRONIC STOCK PLAN
AWARD RECORDKEEPING SYSTEM MAINTAINED BY THE CORPORATION OR ITS DESIGNEE
CONSTITUTES THE PARTICIPANT’S AGREEMENT TO THE TERMS AND CONDITIONS HEREOF, AND
THAT THE AWARD IS GRANTED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE
PLAN AND THIS AGREEMENT.

 

*              *              *

 

[The remainder of this page is intentionally left blank.]

 

6

--------------------------------------------------------------------------------